Exhibit 10.1

 



SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the "Agreement"), dated the 29th day of
June, 2017 by and between Lumber Liquidators, Inc. (“LL”) and its affiliated
entity (ies) (collectively and, where applicable, individually, the “Company”),
and Gregory Whirley (“Employee”) provides:

 

RECITALS:

 

WHEREAS, Employee has been employed the Company as a Senior Vice President,
Finance and Risk Management;

 

WHEREAS, the parties to this Agreement desire to resolve the issues arising out
of the termination of Employee’s employment with the Company in a mutually
satisfactory manner, confidentially, and without resort to litigation; and

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties do hereby covenant and
agree as follows:

 



1. Termination of Employment; Separation Benefits. 

 

1.1       Employee’s employment with the Company will cease effective August 11,
2017 (the “Termination Date”). Employee shall be paid, offered and provided
compensation and benefits at Employee’s current rates through the Termination
Date. Notwithstanding the above, the parties agree that Employee’s accrued but
unused vacation days will be equivalent to 80 hours, which amount will be paid
in accordance with the Company’s normal policies.

 

1.2       In consideration of this Agreement, the Company shall pay to Employee
fifty-two (52) weeks of pay at Employee’s regular base rate of pay as of the
Termination Date (the “Separation Pay”). The period of time during which
Employee receives Separation Pay shall be referred to herein as the “Separation
Pay Period.” Such weekly payments shall be made after the Termination Date at
the time of Company’s regular pay periods, commencing with the first such pay
period following the Termination Date.

 

1.3       In addition to the Separation Pay and for purposes of compensating the
Employee in recognition of his many contributions, the Company has agreed to pay
Employee an additional amount equal to One Hundred Thousand Dollars ($100,000)
(the “Additional Payment”). The Additional Payment will be paid in fifty-two
(52) weekly payments consisting of fifty-one (51) weekly payments of One
Thousand Nine Hundred and Twenty-Three dollars ($1,923) and one (1) payment of
One Thousand Nine Hundred and Twenty-Seven dollars ($1,927). Such weekly
payments shall be made after the Termination Date at the time of Company’s
regular pay periods, commencing with the first such pay period following the
Termination Date.

 



 1 

 

 

1.4       If, after the Termination Date, Employee elects to continue health and
dental insurance through COBRA continuation coverage, Company agrees to pay
through the Separation Pay Period, the premium for such insurance and Employee
shall pay that portion of the premium that Employee would have paid had Employee
maintained such insurance prior to the Termination Date.  Employee hereby
requests and authorizes that such amount be deducted by Company from the
Separation Pay.

 

1.5       Employee hereby agrees that Company will deduct from the Separation
Pay and the Additional Pay all withholding taxes and other payroll deductions
that Company is required by law to make from wage payments to employees. With
the sole limitation of the withholdings and deductions in this Section 1.5 that
are the sole responsibility of Company, if any governmental taxing authority or
court of competent jurisdiction ultimately determines that Employee owes any
additional taxes with respect to any money distributed under Section 1 of this
Agreement, it is expressly agreed that the determination of any tax liability is
between Employee and the taxing authority, and that Company will not be
responsible for the payment of such taxes, including any interest or penalties.
Employee further agrees and acknowledges that he shall indemnify, defend and
hold harmless Company for any possible federal, state or local tax liabilities
relating to the employee share of any applicable payroll taxes resulting from
the payments made pursuant to Section 1 of this Agreement and that he shall
reimburse or make good any taxes, interest and/or penalties assessed against
Company, as well as all attorneys’ fees, costs, and expenses incurred with
regard to said taxes, interest, and/or penalties, for any such tax liabilities
caused by the payments made pursuant to Section 1 of this Agreement and/or
Company’s failure to withhold from any such payments. Employee hereby agrees
that the Separation Pay, the Additional Payment, and the accrued vacation pay
set out in this Section  are all that Employee shall be entitled to receive from
Company except for vested qualified retirement benefits, if any, to which
Employee may be entitled under the Company’s ERISA plans.

 

1.6 Company also agrees to provide Employee access to an outplacement service
through a firm chosen and paid for by Company for purposes of assisting Employee
in locating employment opportunities.  If Employee elects to utilize
outplacement services, Employee should contact the Vice President, Human
Resources and must begin the services within 120 days of the Termination Date.

 

2.       Consideration. Employee hereby agrees and acknowledges that the
benefits set forth in the Agreement are in addition to, and more than, the
Company is required to do under its normal policies and procedures and that they
are in addition to anything of value to which Employee already is entitled.

 

3.       Complete Payment. Employee agrees that the payments and performances
described in this Agreement are all that Employee shall be entitled to receive
from the Company except for vested qualified retirement benefits, if any, to
which Employee may be entitled under the Company's ERISA plans. Except as
required by law, the Company shall not be required to make any payments of any
kind to Employee upon termination or expiration of this Agreement. Employee
further agrees and acknowledges that Employee shall have no right or claim to
any bonus payment from the Company including, but not limited to, any bonus
under the Lumber Liquidators Holdings, Inc. Annual Bonus Plan for Executive
Management or the Lumber Liquidators Holdings, Inc. Annual Bonus Plan for
Non-Executive Management. Notwithstanding the termination, expiration or
nonrenewal of this Agreement, the parties shall be required to carry out any
provisions of this Agreement which contemplate performance by them after such
termination, expiration or nonrenewal, expressly including Sections 4, 6, 8-10
and 13.

 



 2 

 

 

4.        Return of Company Property. On or before the Termination Date, as
determined by the Company, Employee will promptly deliver to the Company all
Company property, including but not limited to, all computers, phones,
correspondence, manuals, letters, notes, notebooks, reports, flow charts,
programs, proposals, third party equipment that Company is authorized to
represent, and any documents concerning the Company’s customers, operations,
products or processes (actual or prospective) or concerning any other aspect of
the Company’s business (actual or prospective) and, without limiting the
foregoing, will promptly deliver to the Company any and all other documents or
materials containing or constituting Confidential Information as defined in
Section 8, except that Employee may retain personal papers relating to
Employee’s employment, compensation and benefits.

 

5.       Complete Release. Employee, on the behalf of himself, his heirs,
executors, administrators, and/or assigns, hereby knowingly and voluntarily
releases and forever discharges the Company, any related companies, and the
former and current employees, officers, agents, directors, shareholders,
investors, attorneys, affiliates, successors and assigns of any of them (the
“Released Parties”) from all liabilities, claims, demands, rights of action or
causes of action, whether known or unknown, suspected or unsuspected, that
Employee or his heirs, executors, administrators and/or assigns, had, has or may
have against any of the Released Parties, including but not limited to, any
claims or demands based upon or relating to Employee’s employment with the
Company or the cessation of that employment. This includes, but is not limited
to, a release of any rights or claims Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Virginia Human Rights Act, or any other federal,
state or local laws or regulations prohibiting employment discrimination or
retaliation. This also includes, but is not limited to, a release by Employee of
any claims for wrongful discharge, breach of contract, or any other statutory,
common law, tort, contract, or negligence claim that Employee had, has or may
have against any of the Released Parties. Employee further acknowledges that
Employee has received compensation for all hours worked in accordance with
applicable state and federal laws.

 

Neither this Section, nor any other Section in this Agreement, waives or
releases (i) Employee’s right, if any, to payment of vested qualified retirement
benefits under the Company’s ERISA plans; (ii) the right, if any, to
continuation in the Company’s medical plans as provided by COBRA; (iii) the
right to bring any claims under the ADEA which arise after the date that
Employee executes this Agreement, provided, however, that Employee acknowledges
that the decision to cease Employee’s employment with the Company occurred prior
to Employee’s execution of this Agreement; (iv) Employee’s eligibility, if any,
for indemnification and/or advancement of expenses in accordance with any
applicable Company Bylaws, if any; (v) Employee’s rights, if any, to coverage
under directors’ and officers’ liability insurance policy or policies of the
Company and its subsidiaries and affiliates; or (vi) Employee’s rights under
this Agreement. Nothing in this Section 5, or any other provision of this
Agreement, waives or affects Employee’s right to file a charge of discrimination
with the Equal Employment Opportunity Commission (“EEOC”) or to provide
information to, or participate as a witness in, an investigation undertaken or a
proceeding initiated by the EEOC. However, Employee waives Employee’s right to
monetary or other recovery, including attorneys’ fees, should Employee or any
federal, state or local administrative agency pursue any claims on Employee’s
behalf arising out of Employee’s employment or the conclusion of Employee’s
employment with the Company.

 



 3 

 

 

Notwithstanding the foregoing, the parties agree that nothing in this Agreement
shall be construed to prohibit the exercise of any rights by either party that
such party may not waive as a matter of law.

 

6.       No Future Lawsuits. To the fullest extent allowed by law, Employee
promises never to file a lawsuit asserting any claims that are released in this
Agreement. In the event Employee breaches this Section, Employee shall pay to
the Company all of its expenses incurred as a result of such breach, including
but not limited to, reasonable attorneys’ fees and expenses. Notwithstanding the
foregoing, the parties acknowledge and agree that this Agreement and this
Section 6 shall not be construed to prohibit the exercise of any rights by
Employee that Employee may not waive or forego as a matter of law.

 

7.       Disclaimer of Liability. This Agreement and the payments and
performances hereunder are made solely to assist Employee in making the
transition from employment with Company, and are not and shall not be construed
to be an admission of liability, an admission of the truth of any fact, or a
declaration against interest on the part of Company.

 

8.       Confidentiality. Employee shall not disclose or use at any time for a
period of ten (10) years after the Termination Date, or as otherwise protected
by applicable law including the Virginia Uniform Trade Secrets Act, whichever is
longer, any Confidential Information (as defined below) of which Employee is
aware, whether or not such information was developed by him, except to the
extent that such disclosure or use is directly related to and required by this
Agreement or is required to be disclosed by law, court order, or similar
compulsion; provided, however, that such disclosure shall be limited to the
extent so required or compelled; and provided, further, that Employee shall give
the Company notice of such disclosure and cooperate with the Company in seeking
suitable protection. Employee shall take reasonable and appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. Employee acknowledges and agrees that all
Confidential Information, which Employee had access to, received or generated in
the course of providing, directly or indirectly, services to the Company, is the
sole property of the Company. Employee shall deliver to the Company all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof regardless of the form thereof, including
electronic and tangible copies) containing Confidential Information (as defined
below) of the Company which Employee possesses or has under Employee’s control.
Notwithstanding anything herein to the contrary, Employee may retain personal
papers relating to Employee’s employment, compensation and benefits.

 



 4 

 

 

As used in this Agreement, the term “Confidential Information” means any data or
information related to the Company’s business operations and is not generally
known by the public, and that was made known to Employee or acquired by Employee
in the course of Employee’s employment with the Company or directly or
indirectly providing services to the Company, including business and trade
secrets and the following: (i) reports, pricing, sales manuals and training
manuals, selling, purchasing, and pricing procedures, and financing methods of
the Company, together with any proprietary techniques utilized by the Company in
designing, developing, testing or marketing its products, product mix and
supplier information or in performing services for clients, customers and
accounts of the Company; (ii) the business plans and financial statements,
reports and projections of the Company; (iii) research or development projects
or results; (iv) identities and addresses of consultants, customers or clients
and prospective clients, or any other Confidential Information relating to or
dealing with the business operations or activities of the Company; (v) trade
secrets and other intellectual property of the Company; and (vi) existing or
contemplated software, products, databases, services, technology, designs,
processes and research or product developments of the Company. Notwithstanding
the foregoing or any other provision herein, Confidential Information shall not
include any information that (A) is generally known to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of
Employee, (B) becomes known to Employee through disclosure by independent
third-party sources having a legal right to disclose such information, or (C) is
independently developed by Employee without reference to Confidential
Information.

 

Nothing in this Section 8, or in Section 13, or in any other provision of this
Agreement, prohibits Employee or the Company from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation. Employee does not need the prior authorization of the
Company to make any such reports or disclosures and Employee is not required to
notify the Company that Employee has made such reports or disclosures.

 

9.       Restrictive Covenants.

 

A.      Definitions.

 

i.“Business” means the sale and provision of hardwood, engineered, bamboo, cork,
laminate, resilient or tile flooring and related products and services.

 

ii.“Competing Business” means Home Depot, Lowe’s, Floor & Décor, The Tile Shop,
Menards and/or any Person that earns more than 50% of its gross revenues from,
individually or in combination, the sale or installation of hardwood,
engineered, bamboo, cork, laminate, resilient or tile flooring or related
flooring products and services.

 

iii.“Competing Position” means a position held by Employee with a Competing
Business that involves duties within the Restricted Territory that are the same
as or substantially similar to the duties Employee performed for the Company
within the twelve (12) months prior to the Termination Date.

 



 5 

 

 

iv.“Customer” means any Person to whom or which Employee has provided, or is
providing, any products or services related to the Business during the twelve
(12)-month period preceding the Termination Date.

 

v.“Material Contact” means: (a) for purposes of the Customer non-solicitation
provision below, contact between Employee and any Customer within twelve (12)
months prior to the Termination Date; provided, however, that: (i) Employee
communicated directly with such Customer on behalf of the Company during that
twelve (12) month period; or (ii) Employee obtained confidential information
about such Customer in the ordinary course of business as a result of Employee’s
association with the Company; and (b) for purposes of the employee, Contractor
and Vendor non-recruit and non-solicitation provisions below, contact in person,
by telephone, or by paper or electronic correspondence, in furtherance of the
Business, within the twelve (12) month period preceding the Termination Date.

 

vi.“Person” means a governmental body or any individual, partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

 

vii.“Restricted Period” means the twelve (12) months following the Termination
Date. Nothing herein is intended to relieve Employee of Employee’s fiduciary
duties under applicable law.

 

viii.“Restricted Territory” means the continental United States and Ontario,
Canada.

 

ix.“Vendor” or “Contractor” means any Person who or which has provided products
or services to the Company in exchange for compensation of over $10,000 within
twelve (12) months prior to the Termination Date.

 

B.       Non-Competition. Employee acknowledges that, in the course of
Employee’s employment with the Company, Employee has become familiar with the
Company’s trade secrets and other Confidential Information and that Employee’s
services have been of special, unique and extraordinary value to the Company.
Therefore, Employee agrees that Employee shall not, during the Restricted
Period, directly or indirectly work in a Competing Position or supervise, manage
or control a Competing Business, where Employee’s primary duty is to provide the
same or substantially similar products or services as the Company within the
Restricted Territory. For the avoidance of doubt, nothing herein shall prohibit
Employee from being a passive owner of not more than three percent (3%) of the
outstanding stock of any Competing Business which is publicly traded, so long as
Employee has no active participation in the business of such company.

 



 6 

 

 

C.       Non-Piracy of Employees. During the Restricted Period, Employee shall
not directly or indirectly through another Person, whether on Employee’s own
behalf or on behalf of another Person: (i) induce or attempt to induce any
employee of the Company with whom Employee had Material Contact to terminate or
lessen such employment with the Company for the purpose of performing services
or selling products for a Competing Business; or (ii) hire or cause to be hired
by a Competing Business any person who was employed by the Company within the
twelve (12) month period preceding the Termination Date.

 

D.       Non-Solicitation of Customers. During the Restricted Period, Employee
shall not directly or indirectly through another Person, whether on Employee’s
own behalf or on behalf of another Person: (i) induce or attempt to induce any
Customer with whom Employee had Material Contact for the purpose of selling to
the Customer any products or services for a Competing Business; or (ii) sell or
offer to sell products or services on behalf of a Competing Business to any
Customer of the Company with whom Employee had Material Contact.

 

E.       Non-Interference With Contracts. During the Restricted Period, Employee
shall not directly or indirectly through another Person, whether on Employee’s
own behalf or on behalf of another Person, induce or attempt to induce any
Contractor to or Vendor of the Company with whom Employee had Material Contact
to terminate, diminish or lessen their relationship with the Company.

 

F.       Employee understands that the foregoing restrictions will not limit
Employee’s ability to earn a livelihood and that Employee has received and will
receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder to clearly justify such restrictions
(given Employee’s education, skills and ability). Employee further understands
that (i) the Company would not have consummated this Agreement or the Severance
Agreement but for the covenants contained in this Section 9 and (ii) the
provisions of Sections 8 and 9 are reasonable and necessary to preserve the
business of the Company.

 

G.       Employee shall inform any prospective employer that engages in any
business similar to the Business of any and all restrictions contained in this
Section 9 of the Agreement during any period when such restrictions remain
effective and provide such employer with a copy of such restrictions prior to
the commencement of that employment.

 

10.     Cooperation. Employee agrees that for a period of ten (10) years
following the Termination Date, Employee shall have a continuing duty to fully
and promptly reasonably cooperate with the Company and its legal counsel by
providing any and all requested information and assistance concerning any legal
or business matters that in any way relate to Employee’s actions or
responsibilities as an employee of the Company, or to the period during
Employee’s employment with the Company. Such reasonable cooperation shall
include but not be limited to truthfully and in a timely manner participating
and consulting concerning facts, responding to questions, providing pertinent
information, providing affidavits and statements, preparing for and attending
depositions, and preparing for and attending trials, hearings and other
proceedings. Such reasonable cooperation shall include meeting with
representatives of the Company upon reasonable notice at reasonable times and
locations. The Company shall use its reasonable efforts to coordinate with
Employee the time and place at which Employee's reasonable cooperation shall be
provided with the goal of minimizing the impact of such reasonable cooperation
on any other material pre-scheduled business or professional commitments that
Employee may have. The coordination and communication from the Company to
Employee regarding Employee’s cooperation shall come through the Company’s Chief
Legal Officer. The Company shall reimburse Employee for reasonable out-of-pocket
expenses incurred by Employee in compliance with this Section, including any
reasonable travel expenses incurred by Employee in providing such assistance. As
part of the consideration provided to Employee under this Agreement, Employee
shall provide cooperation to the Company at no additional cost to the Company.
At no time subsequent to the Termination Date shall Employee be deemed to be a
contractor or employee of the Company.

 



 7 

 

 

11.       Enforcement. Employee agrees that the Company has a legitimate
business interest to protect justifying the covenants set forth in Sections 8, 9
and 10. Such legitimate business interests include: (i) trade secrets, (ii)
valuable Confidential Information that does not otherwise qualify as a trade
secret, (iii) substantial relationships with prospective or existing Customers,
(iv) Customer goodwill, and (v) preservation of the brands with which Employee
has operated. For purposes of the Company obtaining specific performance and/or
injunctive relief, Employee acknowledges that irreparable injuries shall be
presumed in the event that Employee violates Employee’s covenants herein
contained. Because Employee’s services are unique and because Employee has
access to Confidential Information, the parties hereto agree that money damages
would be an inadequate remedy for any breach of this Agreement. Therefore, in
the event of a breach or threatened breach of Sections 8, 9 or 10 of this
Agreement, the Company and its successors or assigns may, in addition to other
rights and remedies existing in their favor at law or in equity, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
in Sections 8, 9 or 10 hereof. In addition to the foregoing, if any action
should have to be brought by the Company against Employee to enforce the
provisions of this Agreement, Employee recognizes, acknowledges and agrees that
the Company may be entitled (without limitation) to (a) preliminary and
permanent injunctive relief restraining Employee from unauthorized disclosure or
use of any trade secret or Confidential Information, in whole or in part, or
otherwise violating any of the restrictive covenants set forth herein, and (b)
actual damages. Nothing in this Agreement shall be construed as prohibiting the
Company from pursuing any other legal or equity remedies available for breach or
threatened breach to the provisions of this Agreement or the Severance Agreement
which may otherwise be available. In the event of an alleged breach or violation
by Employee of Sections 8, 9 or 10 of this Agreement, the parties agree that the
court, in its discretion, may toll the Restricted Period during the period of
the breach.

 

12.       Claim for Reinstatement. Employee agrees to waive and abandon any
claim to reinstatement with Company.

 

13.       Statements Regarding Company and/or Employment.

 



 8 

 

 

A.       Employee agrees not to do or say anything, directly or indirectly, that
reasonably may be expected to have the effect of criticizing or disparaging
Company, any director of Company, any of Company’s employees, officers or
agents, or diminishing or impairing the goodwill and reputation of Company or
the products and services it provides. Employee further agrees not to assert
that any current or former employee, agent, director or officer of Company has
acted improperly or unlawfully with respect to Employee or any other person
regarding employment.

 

The Company agrees not to do or say anything, directly or indirectly, that
reasonably would have the effect of criticizing or disparaging the Employee.

 

B. Notwithstanding the foregoing provisions of this Section 13, the Parties
agree that nothing in this Agreement shall be construed to prohibit the exercise
of any rights by either party that such party may not waive as a matter of law
nor does this Agreement prohibit Employee, Company or Company's officers,
employees and/or directors from testifying truthfully in response to a subpoena,
inquiry or order by a court or governmental body with appropriate jurisdiction
or as otherwise required by law.

 

14.       Period for Review and Consideration of Agreement. Employee understands
that Employee has been given a period of twenty-one (21) days to review and
consider this Agreement before signing it. Employee further understands that
Employee may use as much of this 21-day period as Employee wishes prior to
signing.

 

15. Employee’s Right to Revoke Agreement. Employee may revoke this Agreement
within seven (7) days of Employee’s signing it. Revocation can be made by
delivering a written notice of revocation to the Vice President, Human
Resources, 3000 John Deere Road, Toano, Virginia 23168. For this revocation to
be effective, written notice must be received by the Chief Legal Officer, no
later than the close of business on the seventh day after Employee signs this
Agreement. If Employee has not revoked the Agreement, the eighth (8th) day after
Employee signs this Agreement shall be the Effective Date for purposes of this
Agreement.

 

16.       Encouragement to Consult with Attorney. Employee is encouraged to
consult with an attorney before signing this Agreement.

 

17.       Execution of Documents. Each of the parties hereto shall execute any
and all further documents and perform any and all further acts reasonably
necessary or useful in carrying out the provisions of this Agreement.

 

18.       Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the validity or
enforceability of any other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.

 

19.       Acknowledgment. Employee acknowledges that Employee has signed this
Agreement freely and voluntarily without duress of any kind. Employee has
conferred with an attorney or has knowingly and voluntarily chosen not to confer
with an attorney about the Agreement.

 



 9 

 

 

20.       Entire Agreement. This Agreement and the Severance Agreement contain
the entire understanding of the parties concerning the subject matter of those
agreements. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by all parties.

 

21.       Successorship. It is the intention of the parties that the provisions
hereof are binding upon, and inure to the benefit of, the parties, their
employees, affiliates, agents, heirs, estates, successors and assigns forever.

 

22.       Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

 

23.       Arbitration of Disputes. Except as to a request for an injunction or
similar equitable relief as provided in Section 11, any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
fully and finally settled by arbitration administered by the American
Arbitration Association in accordance with its National Rules for the
Arbitration of Employment Disputes then in effect (“AAA Rules”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted by one arbitrator
either mutually agreed upon by the Company and Employee or chosen in accordance
with the AAA Rules. The place of arbitration shall be the City of Richmond,
Virginia. Except as may be required by law, neither a party nor an arbitrator
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both parties.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

[SIGNATURE PAGE FOLLOWS]

 

 10 

 

 

IN WITNESS WHEREOF, the parties have freely and voluntarily executed this
Agreement in a manner so as to be binding on the dates stated below.

 

  EMPLOYEE             June 29, 2017  

/s/ Gregory Whirley



  Date Gregory Whirley                   LUMBER LIQUIDATORS, INC.            
June 29, 2017   By: /s/ Marty Agard   Date             Its: Chief Financial
Officer  

 

 

 

 

 

 



 11 

